Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reason for allowance
Claims 26-46 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, the amended limitation “configuring each firewall module to use a tag that identifies a logical network to which the logical firewall belongs, said tag identifying the set of firewall rules for each firewall module to enforce” in light of other features described in independent claims 26, and 36. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 





Liang-che Alex Wang
January 24, 2022
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447